Title: To George Washington from William Livingston, 12 October 1777
From: Livingston, William
To: Washington, George

 

Sir
Princeton [N.J.] 12 Ocr 1777

The Assembly could not be prevailed upon to agree to more than 1000 Men to be raised for reinforcing General Putnam, unless I take some of those to be called out by General Forman to join the Army under your Excellency’s command; which I suppose would not be adviseable.
The Council of Safety will quit this place to morrow for Quaker Town (a most ominous Appellation!) whither your Excellency will be pleased to direct your future Dispatches for Your most humble Servt

Wil: Livingston

